Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 1 of 37

 

Exhibits
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 2 of 37

. FHI DEPARTMENT OF THE TREASURY
oo INTERNAL REVENUE SERVICE
: CINCINNATI OH 45999-0023
Date of this notice: 08-25-2011

Employer Identification Number:
; R527

Form: SS-4

Number of this notice: CP 575 A

NDAP

MICHAEL DARDASHTIAN MBR

10616 JAMAICA AVE For assistance you may call us at:
RICHMOND HILL, NY 11418 1-800-829-4933

IF YOU WRITE, ATTACH THE
STUB AT THE END OF THIS NOTICE.

WE ASSIGNED YOU AN EMPLOYER IDENTIFICATION NUMBER

Thank you for applying for an Employer Identification Number (BIN). We assigned you
BIN XX-XXXXXXX. This EIN will identify you, your business accounts, tax returns, and
documents, even if you have no employees. Please keep this notice in your pemnanent
records.

When filing tax documents, payments, and related correspondence, it is very important
that you use your EIN and complete name and address exactly as shown above. Any variation
may cause a delay in processing, result in incorrect information in your account, or even
cause you to be assigned more than one EIN. If the information is not correct as shown
above, please make the correction using the attached tear off stub and returm it to us.

Based on the information received from you or your representative, you must file
the following form(s) by the date(s) shown.

Form 941 01/31/2012
Form 940 01/31/2012
Form 1065 04/15/2012

If you have questions about the form(s) or the due date(s) shown, you can call us at
the phone number or write to us at the address shown at the top of this notice. If you
need help in determining your annual accounting period (tax year), see Publication 538,
Accounting Periods and Methods.

We assigned you a tax classification based on information obtained from you or your
representative. It is not a legal determination of your tax classification, and is not
binding on the IRS. If you want a legal determination of your tax classification, you may
request a private letter ruling from the IRS under the guidelines in Revenue Procedure
2004-1, 2004-1 I.R.B. 1 (or superseding Revenue Procedure for the year at issue). Note:
Certain tax classification elections can be requested by filing Form 8832, Entity
Classification Election. See Form 8832 and its instructions for additional information.

A limited liability company (LLC) may file Form 8832, Entity Classification
Election, and elect to be classified as an association taxable as a corporation. If
the LLC is eligible to be treated as a corporation that meets certain tests and it
will be electing S corporation status, it must timely file Form 2553, Election by a
Small Business Corporation. The LLC will be treated as a corporation as of the
effective date of the S corporation election and does not need to file Form 8832.

 
con

Men

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 3 of 37

(IRS USE ONLY) S75A 08-25-2011 NDAP B 9999999999 SS-4

If you are required to deposit for employment taxes (Forms 941, 943, 940, 944, 945,
CT-1, or 1042), excise taxes (Form 720), or income taxes (Form 1120), you will receive a
Welcome Package shortly, which includes instructions for making your deposits
electronically through the Electronic Federal Tax Payment System (EFTPS). A Personal
Identification Number (PIN) for EFTPS will also be sent to you under separate cover.
Please activate the PIN once you receive it, even if you have requested the services of a
tax professional or representative. For more information about EFTPS, refer to
Publication 966, Electronic Choices to Pay All Your Federal Taxes. If you need to
make a deposit immediately, you will need to make arrangements with your Financial
institution to complete a wire transfer.

The IRS is committed to helping all taxpayers comply with their tax filing
obligations. If you need help completing your returns or meeting your tax obligations,
Authorized e-file Providers, such as Reporting Agents (payroll service providers) are
available to assist you. Visit the IRS Web site at www.irs.gov for a list of companies
that offer IRS e-file for business products and services. The list provides addresses,
telephone numbers, and links to their Web sites.

To obtain tax forms and publications, including those referenced in this notice,
visit our Web site at www.irs.gov. If you do not have access to the Internet, call
1-800-829-3676 (TTY/TDD 1-800-829-4059) or visit your local IRS office.

IMPORTANT REMINDERS:

* Keep a copy of this notice in your permanent records. This notice is issued only
one time and the IRS will not be able to generate a duplicate copy for you.

* Use this EIN and your name exactly as they appear at the top of this notice on all
your federal tax forms.

* Refer to this EIN on your tax-related correspondence and documents.
If you have questions about your EIN, you can call us at the phone number or write to
us at the address shown at the top of this notice. If you write, please tear off the stub

at the bottom of this notice and send it along with your letter. If you do not need to
write us, do not complete and return the stub. Thank you for your cooperation.

Keep this part for your records. CP 575 A (Rev. 7-2007)

Return this part with any correspondence
so we may identify your account. Please CP 575 A

correct any errors in your name or address.
9999999999

Your Telephone Number Best Time to Call DATE OF THIS NOTICE: 08-25-2011

 

( ) - EMPLOYER IDENTIFICATION NUMBER: 97
FORM: SS-4 NOBOD
INTERNAL REVENUE SERVICE NDAP

CINCINNATI OH 45999-0023 MICHAEL DARDASHTIAN MBR
Lsbalbdabdadslbdadbadbachballslbal 10616 JAMAICA AVE
RICHMOND HILL, NY 11418

 
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 4 of 37

EXHIBIT B
 

of 37

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 5 Pape 1 of |

Oct-14-2041 07:57 AM BANK OF AMERICA - Greatreck 516-298-3116 47156

Bankof America = O90 PAY sp

BANK Mv "
OF AMERICA, N.A. (THE "BANK") Limited Liability Company Siganture Card

   
   
 
 
 
  
 
  
 
 
   

Account Number 4830 3825 7345 Cc] Temporary Signature Card
Account Type BUSINESS ECONOMY CHECKING
AccountTitle COOPER SQUARE VENTURES, LLC

 

 

 

NameofCompany COOPER SQUARE VENTURES, LLC

Tax Identification Number seates A587

Fora Limited liability Company enter the tax classification (D = distcgerded entity, C = corporation, or P® partnership)
on this line, : :

C] Exempt payee -

By signing below, the above named Association Bgrees lsat this account js and shall be governed by tlic terms and conditions set forth in tie
amended from time to time: (1) the Depasit Agrecment and Disclosures, (2) the Business Schedule of Fees, and (3) the Miscollancats Fees fo
the Association firrther acknowledges the receipt of these documents, SETS o
Substhtute Form W-9, Certification-Under penalties of perjury, I certify that: (1) The number shown on this form Is the correct tixpayer: identification nu
Tam waiting for a number to be Issued to me), and (2) Tam not subject ta backup withholding because: (A) I ami exempt fram backup withholding, or (8) Lhave
not been notified by the-Internal Revenue Service (IRS) that J am subject to backup withholding as a result of a failure-to report all interest 9 d
(C) The IRS has notified me that Lam no longer sabject tu backup withholding, and (3) 1 am a U.S. citizen or other U.S, person (as defined fri the instruction:
Certification Instructions : . : Be

You must cross ont tent (2) above if you have been notified by the IRS that you are currently subject to backup withholding because of underreporting interest or |

 

 
   

   
    

   

     
  
  
 
 
 
 
   
 
  
 
 
 
 

 
 
  

dividends on your tax fetum. (Ste also IRS instructions for Form W-9),

 

‘The Internal Revenue Service does not require Your consent to any
provision of this document other than the certifications required to avold
backup withhotJing.

 

 

 

Name (typed or printed)

L. MICHAEL DARDASTIAN
2. DAVID GITMAN

3.
4,

5. . : . -

 

 

I, the undersigned, hereby certify (1) that t am a-duly authorized member/manager of the Company name above, @
persons currently empowered to act under the Company resolutions authorizing & is account and the other banking
spceimen signature set forth opposite the aame of cach person is inte and genuine, and (4) the Substitiye c

OGD SEN Dus %

 
 
 
 

This AS dayoF

 

ATMDeposit/Check Card Request

 
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 6 of 37

EXHIBIT C
co

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 7 of 37

ChannelReply is a Software as a Service solution created to facilitate the messaging of eBay and Amazon
store owners communications with their customers.

Worldwide retailers pay a monthly subscription fee to ChannelReply in order to connect their eBay and Amazon
store messages with a customer service software solution. Once connected ChannelReply's API passes
messages from customers contacting store owners via eBay and Amazon accounts to large customer service
management software solutions. This allows for free flowing communication between store owners and

customers.

By depleting the bank account, which operates ChannelReply, David Gitman has put our company at risk of
operating. If auto debits continue to bounce, the servers that run ChannelReply will be turned off.
ChannelReply’s API will no longer function and ChannelReply's customers will no longer be able to
communicate with their own customers reaching out to them via eBay and Amazon.

The more than two hundred companies we service process thousands of customer service messages daily
through ChannelReply’s servers.
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 8 of 37

EXHIBIT D
ase 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 9 of 37

 

C
BXNIDI OU - saaspuliders.png Page 1 of |
62017 adap Mail - SaaS Builders i AngelList
(G M4 #4 Mike Dash <mdash@ndap-lie.com>
beGengh: :

 

SaaS Builders | AngelList

David Gitman <dgitman@ndap-lic.com> Mon, Oct 19, 2015 at 4:34 PM
To: Michael Dash <mdash@ndap-lic.com>

Here's what | sent him.

Cooper Square Ventures creates, operates and acquires eCommerce websites. Our current portfolio of properties was
(re)built using modern technologies to bring antiquated merchandising online.

In the past 5 years, our eCommerce platform has evolved from serving omni-channel consumers (B2C) to serving mullti-
channel consumers (B2C) and businesses (B2B). During this organic transformation, we built a suite of internal tools to
enhance eCommerce Product Information Management, Customer Relationship Management, Pricing Strategies and
more. We realized these toals were not only valuable to us, but to other eCommerce merchants.

We are therefore now pivoting into SaaS eCommerce (pronounced / sassy-commerce) to transform our internal e-
commerce tools into a platform to drive success for any eCommerce merchant. (not sure this is worded right?)

The first product we've launched is ChannelReply. It's a multi-channel eCommerce messaging solution. It connects help
desks with marketplaces. For example, eBay and Amazon sellers can perform their customer service with the power of

ZenDesk.

We are actively developing new features, adding help desks and supporting additional marketplaces with ChannelReply.
We're now also planning to release additional eCommerce tools.

David Gitman

ndap
Tel: (646) 553-5917
dgitman@ndap-lic.com [ hitp://Awww.ndap-lic.com

https://drive.google.com/drive/folders/OB6P9Jw4Xfl9dU 1 YUHZQNVIrTYVE 6/7/2017
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 10 of 37

 

Exhibit 6
 

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 11 of 37

COOPER SQUARE VENTURES, LLC

 

ChannelReply Beta Test Agreement

This Beta Test Agreement (“Agreement”) governs the disclosure of information by Cooper Square
Ventures, LLC. (“Company”) to : (the “Recipient”) and Recipient’s
use of Company’s beta service offering for ChannelReply (“Service”).

 

1. Subject to the terms and conditions of this Agreement, Company grants Recipient a
nonexclusive, nontransferable license to use the Company Service for a period
designated by the Company for the purpose of testing and evaluating the Service.

2. Beta Functionality Performance - This offering is new. As a beta subscriber you may
experience some issues with performance or functionality. ChannelReply will make its
best efforts to resolve these issues in a timely manner. However, there is no guarantee
that all issues will be resolved, nor does the typical performance SLA for the
ChannelReply platform apply to this functionality. Please note, there will be no
financial credits (or other compensation) issued should this beta not meet your
expectations in terms of performance, functionality or otherwise.

3. Feedback ~ You agree to provide regular, timely and confidential feedback on the
performance of the beta feature to ChannelReply, at Company’s request, so that
ChannelReply can make further improvements to the software.

4, Confidentiality - You agree to keep any information regarding the Beta functionality and
your participation in the beta confidential (please see confidentiality clause in terms and
conditions).

5. Support - Support for this feature will be available through ChannelReply's typical support

channels (support@ChannelReply.com) while the offering is in beta.

6. ' Post-beta Publicity - If you wish to continue using the functionality upon completion of the
beta period, you agree to participate in a case study and/or survey and provide a quote
for a press release.

7. Fee/Billing — A non-refundable initial install fee shall be billed to you prior to installation in
the amount of $500. Pricing for eBay ChannelReply support shall be $99 per month,
billed on the first day of each month. Pricing for Amazon ChannelReply support shall
be an additional $99 per month, billed on the first day of each month. Pricing for
combined eBay and Amazon ChannelReply support shall be $149 per month, billed on
the first day of each month. If payment is not received by the 7" day of the month,
service shall be suspended. These prices are subject to change at the Company’s sole
discretion at any time. Recipient shall be granted at least two weeks advanced notice.

 

1010 Northern Blvd, Ste 208 ® Great Neck, 11021 @ (646) 553-5920 @ info@coopersquare.ventures

 

 

 
 

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 12 of 37

COOPER SQUARE VENTURES, LLC

 

oo 8

8. Participation - You agree that you are able and willing to dedicate the time necessary to
cooperate with us so that we may maximize the beta functionality. This may at times
require Recipient to grant Company complete access to one or more of Recipient’s
accounts, including but not limited to eBay, Amazon, ZenDesk and any other account
used in conjunction with ChannelReply for the purpose of Company performing
configuration, maintenance and troubleshooting.

9. Time Frame: The Company’s Service shall be provided on a month-to-month basis. Should
the subscriber seek to cancel or suspend service for any reason, a notice must be sent
to Support@ChannelReply.com 30 days in advance or Recipient will be billed for the
following month. The Company reserves the right to cancel or suspend Recipient’s use
and access to Service at any time for any reason with or without cause.

ADDITIONAL TERMS AND CONDITIONS
(INCORPORATED HEREIN AS PART & PARCEL OF THIS AGREEMENT)

10. The Recipient agrees that it at all times will hold in strict confidence and not disclose
Confidential Information (as defined below) to any third party except as approved in
writing by the Company and will use the Confidential Information for no purpose other
than evaluating the Service. The Recipient shall only permit access to Confidential
Information to those of its employees having a need to know and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations at least
as restrictive as those contained herein. “Confidential Information” means all non-public
materials and information provided or made available by Company to Recipient,
including products and services, information regarding technology, know-how,
processes, software programs, research, development, financial information and
information regarding third parties.

11. After Recipient’s evaluation of the Service is complete, or upon request of the Company,
the Recipient shall promptly return to the Company all documents, notes and other
tangible materials and return or certify the destruction of all electronic documents,
notes, software, data, and other materials in electronic form representing the
Confidential Information and all copies thereof.

12, The Recipient agrees that nothing contained in this Agreement shall be construed as
granting any ownership rights to any Confidential Information disclosed pursuant to this
Agreement, or to any invention or any patent, copyright, trademark, or other intellectual
property right. The Recipient shall not make, have made, use or sell for any purpose
any product or other item using, incorporating or derived from any Confidential
Information or the Service. The Recipient will not modify, reverse engineer, decompile,
create other works from, or disassemble any software programs contained in the
Confidential Information or the Service.

 

1010 Northern Bivd, Ste 208 © Great Neck, 11021 © (646) 553-5920 © info@coopersquare.ventures

 
 

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 13 of 37

COOPER SQUARE VENTURES, LLC

 

13.

14,

15.

This Service is a beta release offering and is not at the level of performance of a
commercially available product offering. The Service may not operate correctly and
may be substantially modified prior to first commercial release, or at Company’s option
may not be released commercially in the future. THE SERVICE AND
DOCUMENTATION ARE PROVIDED “AS IS” WITHOUT WARRANTY OF
ANY KIND, AND COMPANY AND ITS LICENSORS DISCLAIM ALL
WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF TITLE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR PURPOSE. NO ORAL OR WRITTEN ADVICE
OR CONSULTATION GIVEN BY COMPANY, ITS AGENTS OR EMPLOYEES
WILL IN ANY WAY GIVE RISE TO A WARRANTY. THE ENTIRE RISK
ARISING OUT OF THE USE OR PERFORMANCE OF THE SERVICE
REMAINS WITH RECIPIENT.

COMPANY AND ITS LICENSORS SHALL NOT BE LIABLE FOR LOSS OF USE,
LOST PROFIT, COST OF COVER, LOSS OF DATA, BUSINESS
INTERRUPTION, OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES ARISING OUT OF OR
RELATED TO THE SERVICE OR THIS AGREEMENT, HOWEVER CAUSED
AND REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT,
TORT (INCLUDING NEGLIGENCE) STRICT LIABILITY, OR OTHERWISE,
EVEN IF SUCH PARTIES HAVE BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. IN NO EVENT WILL COMPANY’S AGGREGATE
CUMULATIVE LIABILITY FOR ANY CLAIMS ARISING OUT OF OR
RELATED TO THIS AGREEMENT EXCEED $50.00 OR THE AMOUNT
RECIPIENT ACTUALLY PAID COMPANY UNDER THIS AGREEMENT (IF.

ANY).

The Recipient’s obligations under this Agreement shall survive any termination of this
agreement. This Agreement shall be governed by and construed in accordance with the
laws of New York. The Recipient hereby agrees that breach of this Agreement will
cause Company irreparable damage for which recovery of damages would be
inadequate, and that the Company shall therefore be entitled to obtain timely injunctive
relief under this Agreement, as well as such further relief as may be granted by a court
of competent jurisdiction. The Recipient will not assign or transfer any rights or
obligations under this Agreement without the prior written consent of the Company.

 

1010 Northern Blvd, Ste 208 © Great Neck, 11021 ® (646) 553-5920 © info@coopersquare.ventures

 
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 14 of 37

COOPER SQUARE VENTURES, LLC

 

ON

 

Agreed to and Accepted on and by:

Date: 1 /3/e¥

Title: (Oe. ner’

 

 

 

 

 

 

1010 Northern Bivd, Ste 208 ® Great Neck, 11021 @ (646) 553-5920 @ info@coopersquare.ventures
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 15 of 37

    

- Exhibit 7
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 16 of 37

S/2912017 ndap Mail - Tactical Fallout just paid for your invoice CR-1000703

  

ime ; =| Mike Dash <mdash@ndap-lic.com>

 

 

 

   

 

 

 

 

 

 

f Ss “ :
i ) byGaogle
Tactical Fallout just paid for your invoice CR-1000703
‘service@paypal.com' via Partners <partners@ndap-lic.com> Thu, Sep 4, 2014 at 2:57 PM
Reply-To: "service@paypal.com" <service@paypal.com>
To: "Cooper Square Ventures, LLC" <paypal@coopersquareventures.com>
PayPal
Transaction ID: 2GH26806A69238132
You received a payment
Dear Cooper Square Ventures, LLC,
Thanks for using PayPal. To see all the transaction details, log in to your PayPal account.
See your invoice
It may take a few moments for this transaction to appear in your account.
Customer Note from customer
i; oe None
tag
United States
Description Unit price Qty Amount
Channel Reply Install $500.00 1 $500.00
Subtotal $500.00
Shipping and handling $0.00
Total $500.00 USD
Invoice ID CR-1000703
Sincerely,
PayPal
Ne

Help Center | Resolution Center | Security Center

hitps://mail.google.com/mail/u/1/Iui=2&ik=cc55727el c&view=pt&mse=1484207398e3798 } &q=tactical%20falloutéeqs=truedescarch=query 1/2
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 17 of 37

5/29/2017 ndap Mail - Tactical Fallout just paid for your invoice CR-1000703

This email was sent by an automated system, so if you reply, nobody will see it. To get in touch with
us, log in to your account and click "Contact Us" at the bottom of any page.

(~. Copyright © 2014 PayPal, Inc. All rights reserved, PayPal is located at 2211 N. First St., San Jose,
, ' CA 95131.

PayPal Email ID PP1560 - ac9c8f3a9b581

hups://mail.google.com/mail/u/1/2uia2&tk=cc55727e | c&view=pt&msg=1484207398e3798 | &q=tactical %20fallout&qs=true&search=query

2/2
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 18 of 37

EXHIBIT B
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 19 of 37

6(5/2017 ndap Mail - Welcoming Konstantyn Bagaiev

  

C @ ™
ons i] €| | | . Mike Dash <mdash@ndap-lic.com>

5 bGoogle

Welcoming Konstantyn Bagaiev

David Gitman <david@coopersquare.ventures> Tue, Oct 21, 2014 at 9:53 AM

To: "team@ndap-lic.com" <team@ndap-llc.com>
Good Morning,

I'd like fo welcome Konstantyn Bagaiev to the team full time. Some of you may know Konstantyn already as "Agent K". He
has been working with us for 2 years on ChannelReply (Zendesk eBay intergration). K will continue to develop
ChannelReply and help us grow and optimize our catalogs.

Please join me in welcoming Konstantyn to the ndap t.

David Gitman

Cooper Square Ventures

Tel: (646) 553-5917

david@coopersquare.ventures [| http://coopersquare.ventures

mey CES:

 

hups://mail google com/mail/u/ I/Pui=2&ik=cc55727e | c&view=pt&mse=14932fbdfdbb0 | Sd&q=konstantynéqs=true&search=query &siml=)4932fbdfdbbOl Sd

Te
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 20 of 37

EXHIBIT C
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 21 of 37

6/5/2017 ndap Mail - Payee Added in Online Business Suite

» byGoogle

   

eR”
q €| i | Mike Dash <mdash@ndap-lic.com>

 

Payee Added in Online Business Suite

 

transfers@mail.sbinvoicesandpayments.bankofamerica.com Fri, Nov 14, 2014 at
<transfers@mail.sbinvoicesandpayments. bankofamerica.com> 12:14 PM
To: partners@ndap-lic.com

To: NDAP, LLC

Payee: Konstantyn Bagaiev

Date Added: November 14, 2014

This payee has been added to your list of payees in Online Business Suite Direct Payments.

At Bank of America we care about your security, so for your protection we are notifying you of this activity.

If you did not intend to add this payee, please contact us immediately at 866.758.5972.

 

Email Preferences

This is a service email from Bank of America. Please note that you may receive service email in accordance with your
Bank of America service agreements, whether or not you elect fo receive promotional email.

 

 

Contact us about this email

Please do not reply to this email with sensitive information, such as an account number, PIN, password, or Online ID. The
security and confidentiality of your personal information is important to us. If you have any questions, please either call the
phone number on your account statement or go to the Contact Us page below, so we can properly verify your identity:
http:/Avwww.bankofamerica.com/contact/

Privacy and Security

Keeping your financial information secure is one of our most important responsibilities. For an explanation of how we
manage customer information, please read our Privacy Policy:
http://www. bankofamerica.com/privacy

You can also learn how Bank of America keeps your personal information secure and how you can help protect yourself;
http://www.bankofamerica.com/privacy/index.cfm?template=privacysecur_prevent_fraud

Bank of America Email, 8th Floor, 101 South Tryon St.,
Charlotte, NC 28255-0001

Bank of America, N.A. Member FDIC. Equal Housing Lender:
http:/Avww.bankofamerica.com/help/equalhousing.cfm

(C) 2014 Bank of America Corporation. All rights reserved.

This e-mail was sent to: (pariners@ndap-lic.com).

hups://mail.google.com/mail/w/ I/2ui=2&ik=ceS5727e | c&view=pt&mse= 1] 49af4ec7 10166 19&q=konstantyn&qs=tue&search=queryésimi=149af4cc7 1016619 Wi
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 22 of 37

EXHIBIT D
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 23 of 37

NDAP, LLC
1010 Northern Blvd, Suite 208
Great Neck, NY 11021
USA

Dated as of January 1°, 2016
Dear Mr. Bagaev:

When-signed by each of the parties hereto, this letter sets forth the entire agreement
between NDAP,. LLC., a New York Limited gagbility Company (the "Company") and
Konstantyn Bagaev Registration Number: s@seigy99000436 (the "Contractor"), with
respect to the engagement of Contractor as an independ ent contractor by the Company on |
the following terms and conditions:

 

~ 1. Acknowledgment. Contractor understands and acknowledges that:

(a) The Company is engaged in a continuous program of research,
design, development, production, publishing, marketing and servicing with respect to its
business and as part of Contractor's engagement by the Company, Contractor is (or may
be) expected to make new contributions and inventions of value to the Company.

(b) The Company's engagement of Contractor creates a
relationship of confidence and trust between Contractor and the Company with respect to
certain information applicable to the business of the Company or the business of any
client, customer, or business partner of the Company, which may be made known to
Contractor by the Company or by any client, customer, or business partner of the
Company, or learned by Contractor during the period of Contractor's engagement.

(c) The Company possesses and will continue to possess
information that has been created, discovered or developed by, or otherwise become
known to, the Company (including, without limitation, information created, discovered,
developed or made known by Contractor during the period of or arising out of
Contractor's engagement by the Company, whether before or after the date hereof) or in
which property rights have been or may be assigned or otherwise conveyed to the
Company, which information has commercial value in the business in which the
Company is engaged and is treated by the Company as confidential.

(d) As used herein, the period of Contractor's engagement includes
any time during which Contractor shall perform any services for or on behalf of the
Company, in any capacity, including as an employee.

2. Engagement. All work performed by Contractor shall be documented
in a Work Order signed by authorized representatives of both parties and affixed hereto
as Exhibit A. Each Work Order shall set forth, at a minimum, the work to be done, the
duration of the assignment, and the fees for the work to bé performed.
a mo

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 24 of 37

3. Commitment to Company. During the period of Contractor's
engagement by the Company, Contractor will devote that portion of Contractor's business
time, energy and attention to the business and affairs of the Company subject to the Work
Order included as Attachment A herein.

4, Term of Engagement. As per Work Order included as Attachment A.
Termination of this Agreement shall not affect the obligations of Contractor under
Sections 5(d), 6; 7 and 8 hereof. Notwithstanding the terms of the Work Order, Company
reserves the right to terminate its engagement of Contractor at any time for any reason,
including but not limited to, if Company finds Contractor’s work to be unsatisfactory or
if there is a breakdown in communication between Company and Contractor . In the
event that Company exercises its right to terminate Contractor at will, Company shall
only be responsible for compensating Contractor for the fair market value of work
already performed and shall have no obligation to compensate Contractor for future
works not yet performed, whether such works are anticipated by a signed Work Order or
not. Notwithstanding the foregoing, Contractor shall have no right to terminate
premature of completing a signed Work Order. Any such refusal to complete work ona
signed Work Order will be deemed a breach of this agreement and result in harm to the
Company, entitling the Company to seek damages and injunctive or other equitable relief
as described in Section 10, Remedies, below.

§. Declaration.

(a) Contractor acknowledges and agrees that Contractor is acting
as an independent contractor in the performance of the services hereunder, and nothing
herein contained shall be deemed to create an agency and/or an employer/employee
relationship between Contractor and the Company. As an independent contractor,
Contractor shall determine the times and locations at which his services are performed,
subject to the timetable for the completion of specified tasks as the Company and
Contractor shall agree. Contractor shall bear all costs associated with the performance of
his services (with the exception of travel costs associated with work with NDAP, LLC, so
long as such travel costs are pre-approved by an authorized representative of NDAP,

LLC).

(b) Contractor shall in no event be entitled to participate in, or
receive any benefits from, any of the Company's benefit or welfare plans, specifically
including, but not limited to, coverage under the Company's workers’ compensation
program. The Company shall have no obligation whatsoever to compensate Contractor
on account of any damages or injuries which Contractor may sustain as a result or in the
course of performance of Contractor's services hereunder.

(c) Contractor shall be solely responsible for the payment of all
Federal and State income taxes, social security taxes, Federal and State unemployment
and similar taxes and all other assessments, taxes, contributions or sums payable, with the
exception of applicable sales tax, with respect to Contractor as a result of or in connection
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 25 of 37

with the services performed by Contractor hereunder and Contractor shall file all returns
and reports with respect to any of the foregoing.

(d) Contractor shall defend, indemnify and hold harmless the
Company and its affiliates and their officers, directors, employees, agents, successors and
permitted assigns from and against all losses, damages, liabilities, deficiencies, actions,
judgments, interest, awards, penalties, fines, costs or expenses of whatever kind
(including reasonable attorneys' fees) arising out of or resulting from (a) bodily injury,
death of any person or damage to real or tangible, personal property resulting from
Contractor’s acts or omissions; and (b) Contractor’s breach of any representation,
warranty or obligation under this Agreement. The Company may satisfy such indemnity
(in whole or in part) by way of deduction from any payment due to Contractor. The
provisions of this paragraph shall survive the expiration or earlier termination of this

agreement

6. Works Made for Hire. Contractor acknowledges that all right, title and
interest in all works of authorship, designs, computer programs, copyrights and copyright
applications, inventions, discoveries, developments, original content production or
programming, know-how, systems, processes, formulae, patent and patent applications,
trade secrets, new products, internal reports and memoranda, strategies, and marketing
plans conceived, devised, developed, written, reduced to practice, or otherwise created or
obtained by Contractor in connection with Contractor's engagement by the Company (the
"Intellectual Property") shall be regarded as "works made for hire" with Company as the
sole author and owner thereof including, without limitation, as works specially ordered or
commissioned for use as part of an audiovisual work. Company will own all right, title
and interest in the Intellectual Property with the full and unrestricted right to exploit same
in any manner or media now known or hereafter devised and without any additional
compensation to Contractor. To the extent that any such Intellectual Property is for any
reason not deemed to be works made for hire, Contractor hereby transfers and assigns to
the Company all right, title and interest in and to the Intellectual Property from the

- inception of creation thereof. Promptly after Contractor creates or obtains knowledge of -
any Intellectual Property, Contractor will disclose it to the Company. Upon request of
the Company, Contractor will execute and deliver all documents or instruments and take
all other action as the Company may deem reasonably necessary to transfer all right, title,
and interest in any Intellectual Property to the Company; to vest in the Company good,
valid and marketable title to such Intellectual Property; to perfect, by registration or
otherwise, trademark, copyright and patent protection of the Company with respect to
such Intellectual-Property; and otherwise to protect the Company's trade secrets and
proprietary interest in such Intellectual Property. In the event Contractor does not sign
any such document or instrument within five (5) days of a request thereof, Company shall
have the right to execute such document or instrument in Contractor's name and take any
other action in order to vest in Company all rights hereunder and Contractor appoints
Company as Contractor's attorney in fact to do so, which power of attorney is irrevocable
and coupled with an interest.
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 26 of 37

7. Documentation. In the event of the termination of Contractor's
engagement for any reason, Contractor will deliver to the Company all documents, notes,
drawings, blueprints, formulae, specifications, computer programs, data and other
materials of any nature pertaining to any Intellectual Property or to Contractor's work
with the Company, and will not take any of the foregoing or any reproduction of any of
the foregoing that is embodied in a tangible medium of expression.

8. Confidentiality. At all times, both during Contractor's engagement by
the Company and after its termination, Contractor will keep in strict confidence and will
not disclose any confidential or proprietary information relating to the business of the
Company, or any client, customer, or business partner of the Company, to any person or
entity, or make use of any such confidential or proprietary information for Contractor's
own purposes or for the benefit of any person or entity, except as may be necessary in the
ordinary course of performing Contractor's duties for the Company.

9. Other Agreements. Contractor represents and warrants that Contractor's
execution and delivery of this Agreement and the performance of all the terms of this
Agreement do not and will not breach any agreement to keep in confidence proprietary
information acquired by Contractor in confidence or trust. Contractor has not entered
into and shall not enter into any agreement, either written or oral, in conflict with this
Agreement. Contractor represents that Contractor has not brought and will not bring with
Contractor to the Company or use at the Company any materials or documents of an
employer or a former employer that are not generally available to the public, unless
express written authorization from such employer for their possession and use has been
obtained. Contractor also understands that Contractor is not to breach any obligation of
confidentiality that Contractor has to any employer or former employer and agrees to
fulfill all such obligations during the period of Contractor's affiliation with the Company.

10. Remedies. Contractor acknowledges that a remedy at law for any
breach or threatened breach of the provisions of this Agreement would be inadequate and

- therefore agrees that the Company shall be entitled to injunctive relief in addition to any -

other available rights and remedies in case of any such breach or threatened breach;
provided, however, that nothing contained herein shall be construed as prohibiting the
Company from pursuing any other remedies available for any such breach or threatened
breach. Contractor further acknowledges that in the event of breach by Company of this
or any other agreement Contractor may have with Company, Contractor shall be limited
to an action-at-law for damages actually suffered, subject first to mediation by a mediator
chosen by both parties or if the parties cannot agree then through a court-appointed
mediator; in no event shall Contractor have the right to terminate or rescind any rights
granted to Company hereunder, to obtain equitable relief or otherwise to enjoin, restrain
or otherwise interfere with the full exploitation of the rights herein granted including,
without limitation, with respect to any or all Intellectual Property.

11. Assignment. This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of any successor or successors of the
Company by reorganization, merger or consolidation or otherwise and any assignee of all
wa

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 27 of 37

or substantially all of its business and properties, but neither this Agreement nor any
rights or benefits hereunder may be assigned by Contractor.

12. Interpretation, Severability. It is the desire and intent of the parties
that the provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Agreement shall be adjudicated
to be invalid or unenforceable, such provisions shall be deemed amended to delete there
from the portion thus adjudicated to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such provision in the particular jurisdiction in which
such adjudication is made. In addition, if any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and reducing it so
as to be enforceable to the extent compatible with the applicable law as it shall then
appear. Should any part(s) of this Agreement be rendered or declared invalid by a court
of competent jurisdiction of the State of New York, such invalidation of such part(s) or
portion(s) of this Agreement should not invalidate the remaining portions thereof, and
they shall remain in full force and effect.

13. Notices. Any notice which a party is required or may desire to give
pursuant to this Agreement shall be given by personal delivery or registered or certified
mail, return receipt requested, addressed to Contractor at Contractor's address of record
with the Company and addressed to the Company at its principal office, or at such other
place as either party may from time to time designate in writing. The date of personal
delivery or the date of mailing any such notice shall be deemed to be the date of delivery

thereof.

14, Waivers. If either party shall waive any breach of any provision of
this Agreement, such party shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

15. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without giving

effect to principles governing conflicts of laws.

16. No Employment Agreement. Contractor acknowledges that this
Agreement does not constitute an employment agreement and agrees that, except to the
extent herein specified to the contrary, this Agreement shall be binding upon Contractor
regardless of whether or not Contractor's engagement shall continue for any length of
time hereafter and whether or not Contractor's engagement is terminated for any reason
whatsoever by the Company or Contractor or both.

17. Complete Agreement; Amendments; Prior Agreements. The foregoing
is the entire agreement of the parties with respect to the subject matter hereof and may
not be amended, supplemented, canceled or discharged except by written instrument
executed by both parties.
 

“Ne

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 28 of 37

AGREED TO AND ACCEPTED

Very truly yours,

NDAP, LLC.

By:

Name: David Gitman
Title: Managing Member
For: NDAP, LLC

 

Konstantyn Bagaev-

Address:

  

Registration Number:_ Simms 43.6
Business Name: IP RRaaGRie---.
ro

Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 29 of 37

EXHIBIT A - WORK ORDER

Contractor: Konstantyn Bagaev
Start Date Under Agreement: January 1°, 2016
Term of Work Order: One Year, with ability to extend as the parties agree.

Time Commitment: Contractor shall dedicate at minimum
75% of Contractor's business time, energy and attention to
the business and affairs of the Company.

Rate of Payment: $2,000 per month, pro rata for any work due within 30 days of receipt
of invoice.

Scope of Services: Act on behalf of Client in the capacity of Work for Hire / Consultant
working on various ‘projects included but not limited to

ChannelReply API Connection CarPartK ings

By: IP Bagaev Konstantin
Konstantyn Bagaev
UI Mira d 59 k3 kv 138
Jeleznogorsk 30717
Russia

Registration Number: 315463300002436

 

Signed: Date:
Agreed and Accepted by Konstantyn Bagaev

By: NDAP, LLC. (Company)

Rep; David &ktma

By: Date:

 

Vara
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 30 of 37

 

—

Exhibit 8
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 31 of 37

INTENTIONALLY
OMITTED _
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 32 of 37

 

Exhibit 9
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 33 of 37

INTENTIONALLY
OMITTED |
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 34 of 37

 

Exhibit 10 ei -
17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 35 of 37

Case 1

Ma8apes Ag doug

 

 

SHogdHvS ©

 

 

            
       

DHE) EHS

 

  

SLU) PRA Saw ~
UNE SaBa -

 

SH eas tunddius S3u4 -
; . Lee Sat OOP EL ASUOU SANA 10D ISAPNOU! JapIO AIBA
fo) weg Gepeloug po egGay pany BNSUT ISB al

 
Case 1:17-cv-04327-LLS-RWL Document 136-4 Filed 04/30/20 Page 36 of 37

EXHIBIT B
Case 1:17-cv-04327-LLS-RWL Document 136-4

we

W. ¥. S. DEPMRTMENT OF STAT
DIVISION OF CORPORATIONS

 

ASSUMED

DOCUMENT TYPE :

MICHAEL DARDASHTIAN
1016 NORTHERN SLY9.
SUITE 208

GREAT NECK NY

PRINCIPAL LOCATTON

1OL0 HORTHERN BLVD
SUITE 298
GREAT NECK

NY 11021

COMMENT -

SERVICE COMPANY

PEES 25.90
FILING 25.46
COUNTY : OG
COPIES : .oG
Wise : 206

HANDLE : .9G

+++ NO

PICTING RECEIPT

11621

woe TRS

Filed 04/30/20 Page 37 of 37

ALBANY, MY 12231-0001

FILED:
CASHH: 32259622
PILM4 :

BOX
PAYMENTS: 25.00
CASH
CHECE
C C&EL Z25.U0
RERUNE
DOS-2AT ey zoar:
